In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00456-CR

 ____________________


RANDY QUOC NGHIEM, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 90943 




MEMORANDUM OPINION

	On November 25, 2009, we notified the parties that our jurisdiction was not apparent
from the notice of appeal, and that the appeal would be dismissed for want of jurisdiction
unless we received a response showing grounds for continuing the appeal.  No response has
been filed.
	The notice of appeal seeks to appeal the trial court's order continuing and modifying
Nghiem's community supervision and imposing additional conditions.  The trial court's order
is not appealable.  See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977) (Appellate
court lacks jurisdiction on direct appeal from an order modifying the terms and conditions
of probation.); see also Christopher v. State, 7 S.W.3d 224, 225 (Tex. App.--Houston [1st
Dist.] 1999, pet. ref'd).  Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED. 
							_________________________________
								  DAVID GAULTNEY           
								             Justice

Opinion Delivered January 20, 2010
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.